921 F.2d 282
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Randal N. WIIDEMAN, Plaintiff-Appellant,v.George DEEDS, et al., Defendants-Appellees.
No. 89-16021.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 31, 1990.*Decided Dec. 20, 1990.
Before TANG, FLETCHER and ALARCON, Circuit Judges.

ORDER

1
This appeal is dismissed for lack of jurisdiction.  The order entered by the district court is not a final order.  It reads:  "Plaintiff's Amended Complaint is hereby DISMISSED without prejudice."    See California v. Harrier, 700 F.2d 1217, 1218 (9th Cir.1983).



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4